 Case 2:18-bk-20151-ER      Doc 1402 Filed 01/28/19 Entered 01/28/19 23:12:03        Desc
                              Main Document    Page 1 of 20


 1   GREGORY A. BRAY (Bar No. 115367)
     gbray@milbank.com
 2   MARK SHINDERMAN (Bar No. 136644)
     mshinderman@milbank.com
 3   JAMES C. BEHRENS (Bar No. 280365)
     jbehrens@milbank.com
 4   MILBANK, TWEED, HADLEY & McCLOY LLP
     2029 Century Park East, 33rd Floor
 5   Los Angeles, CA 90067
     Telephone: (424) 386-4000/Facsimile: (213) 629-5063
 6
     Counsel for the Official Committee of
 7   Unsecured Creditors of Verity Health System of
     California, Inc., et al.
 8
                         UNITED STATES BANKRUPTCY COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10   In re:                                             Lead Case No. 18-20151
                                                        Jointly Administered With:
11   VERITY HEALTH SYSTEM OF CALIFORNIA,                CASE NO.: 2:18-bk-20162-ER
                                                        CASE NO.: 2:18-bk-20163-ER
     INC., et al.,                                      CASE NO.: 2:18-bk-20164-ER
12
                                                        CASE NO.: 2:18-bk-20165-ER
13                 Debtors and Debtors In Possession.   CASE NO.: 2:18-bk-20167-ER
                                                        CASE NO.: 2:18-bk-20168-ER
14                                                      CASE NO.: 2:18-bk-20169-ER
     Affects:                                           CASE NO.: 2:18-bk-20171-ER
15                                                      CASE NO.: 2:18-bk-20172-ER
                                                        CASE NO.: 2:18-bk-20173-ER
      All Debtors                                      CASE NO.: 2:18-bk-20175-ER
16
      Verity Health System of California, Inc.         CASE NO.: 2:18-bk-20176-ER
17    Saint Louise Regional Hospital                   CASE NO.: 2:18-bk-20178-ER
      St. Francis Medical Center                       CASE NO.: 2:18-bk-20179-ER
18    St. Vincent Medical Center                       CASE NO.: 2:18-bk-20180-ER
      Seton Medical Center                             CASE NO.: 2:18-bk-20181-ER
19    O’Connor Hospital Foundation                     Chapter 11 Cases
20    Saint Louise Regional Hospital
     Foundation                                         Hon. Ernest M. Robles
21    St. Francis Medical Center of
     Lynwood Foundation                                 REQUEST FOR JUDICIAL NOTICE IN
22    St. Vincent Foundation                           CONNECTION WITH COMMITTEE
                                                        OBJECTION TO SGM SALE MOTION
      St. Vincent Dialysis Center, Inc.                [DOCKET NO. 1279]
23    Seton Medical Center Foundation
24    Verity Business Services
      Verity Medical Foundation
25    Verity Holdings, LLC
      De Paul Ventures, LLC
26    De Paul Ventures - San Jose
     Dialysis, LLC
27

28                 Debtors and Debtors In Possession.
 Case 2:18-bk-20151-ER        Doc 1402 Filed 01/28/19 Entered 01/28/19 23:12:03                Desc
                                Main Document    Page 2 of 20


 1                  The Official Committee of Unsecured Creditors of Verity Health System of
 2   California, Inc., et al. (the “Committee”) appointed in the chapter 11 cases (the “Chapter 11 Cases”)
 3
     of the above-captioned debtors and debtors-in-possession, hereby respectfully requests that the
 4
     Court, in considering the limited objection filed by the Committee to the Motion for the Entry of (I)
 5
     an Order (1) Approving Form of Asset Purchase Agreement for Stalking Horse Bidder and for
 6

 7   Prospective Overbidders; (2) Approving Auction Sale Format, Bidding Procedures and Stalking

 8   Horse Bid Protections; (3) Approving Form of Notice to Be Provided to Interested Parties, (4)

 9   Scheduling a Court Hearing to Consider Approval of the Sale to the Highest Bidder; and (5)
10   Approving Procedures Related to the Assumption of Certain Executory Contracts and Unexpired
11
     Leases; and (II) an Order Authorizing the Sale of Property Free and Clear of all Claims, Liens and
12
     Encumbrances [Docket No. 1279], take judicial notice of the Declaration of Cynthia A. Nelson,
13
     (i) the original of which was filed with the Court on October 15, 2018 [Docket No. 491]; and (ii) a
14

15   true and correct copy of which is annexed hereto as Exhibit A.

16    DATED: January 28, 2019                   MILBANK, TWEED, HADLEY & McCLOY LLP

17                                                /s/ Gregory A. Bray
                                                GREGORY A. BRAY
18                                              MARK SHINDERMAN
                                                JAMES C. BEHRENS
19
                                                Counsel for the Official Committee of
20                                              Unsecured Creditors of Verity Health System of
                                                California, Inc., et al.
21

22

23

24

25

26

27

28


                                                       2
 Case 2:18-bk-20151-ER   Doc 1402 Filed 01/28/19 Entered 01/28/19 23:12:03   Desc
                           Main Document    Page 3 of 20


 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                      EXHIBIT A

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             3
 Case
 Case2:18-bk-20151-ER
      2:18-bk-20151-ER Doc
                       Doc1402
                           491 Filed
                                 Filed10/12/18
                                      01/28/19 Entered
                                                Entered10/12/18
                                                       01/28/19  15:37:13
                                                                 23:12:03
                                                         Docket #0491       Desc
                                                                              Desc
                                                                      Date Filed: 10/12/2018
                         Main Document    Page 4
                                               1 of 20
                                                    17


 1   GREGORY A. BRAY (Bar No. 115367)
     gbray@milbank.com
 2   MARK SHINDERMAN (Bar No. 136644)
     mshinderman@milbank.com
 3   JAMES C. BEHRENS (Bar No. 280365)
     jbehrens@milbank.com
 4   MILBANK, TWEED, HADLEY & McCLOY LLP
     2029 Century Park East, 33rd Floor
 5   Los Angeles, CA 90067
     Telephone: (424) 386-4000/Facsimile: (213) 629-5063
 6
     Proposed Counsel for the Official Committee of
 7   Unsecured Creditors of Verity Health System of
     California, Inc., et al.
 8
                         UNITED STATES BANKRUPTCY COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
10   In re:                                                Lead Case No. 18-20151
                                                           Jointly Administered With:
11   VERITY HEALTH SYSTEM OF CALIFORNIA,                   CASE NO.: 2:18-bk-20162-ER
                                                           CASE NO.: 2:18-bk-20163-ER
     INC., et al.,                                         CASE NO.: 2:18-bk-20164-ER
12
                                                           CASE NO.: 2:18-bk-20165-ER
13                 Debtors and Debtors In Possession.      CASE NO.: 2:18-bk-20167-ER
                                                           CASE NO.: 2:18-bk-20168-ER
14                                                         CASE NO.: 2:18-bk-20169-ER
     Affects:                                              CASE NO.: 2:18-bk-20171-ER
15                                                         CASE NO.: 2:18-bk-20172-ER
                                                           CASE NO.: 2:18-bk-20173-ER
      All Debtors                                         CASE NO.: 2:18-bk-20175-ER
16
      Verity Health System of California, Inc.            CASE NO.: 2:18-bk-20176-ER
17    Saint Louise Regional Hospital                      CASE NO.: 2:18-bk-20178-ER
      St. Francis Medical Center                          CASE NO.: 2:18-bk-20179-ER
18    St. Vincent Medical Center                          CASE NO.: 2:18-bk-20180-ER
      Seton Medical Center                                CASE NO.: 2:18-bk-20181-ER
19    O’Connor Hospital Foundation                        Chapter 11 Cases
20    Saint Louise Regional Hospital
     Foundation                                            Hon. Ernest M. Robles
21    St. Francis Medical Center of
     Lynwood Foundation                                    DECLARATION OF CYNTHIA A.
22    St. Vincent Foundation                              NELSON IN SUPPORT OF OFFICIAL
                                                           COMMITTEE OF UNSECURED
      St. Vincent Dialysis Center, Inc.                   CREDITORS’ LIMITED OBJECTION
23    Seton Medical Center Foundation                     TO DEBTORS’ SALE MOTION
24    Verity Business Services                            [DKT. 365]
      Verity Medical Foundation
25    Verity Holdings, LLC
      De Paul Ventures, LLC
26    De Paul Ventures - San Jose
     Dialysis, LLC
27

28                 Debtors and Debtors In Possession.


                                                              ¨1¤r!S2*,                  Ef«
                                                                  1820151181012000000000037
 Case
 Case2:18-bk-20151-ER
      2:18-bk-20151-ER Doc
                       Doc1402
                           491 Filed
                                 Filed10/12/18
                                      01/28/19 Entered
                                                Entered10/12/18
                                                       01/28/1915:37:13
                                                                23:12:03 Desc
                                                                         Desc
                         Main Document    Page 5
                                               2 of 20
                                                    17


 1                              DECLARATION OF CYNTHIA A. NELSON
 2   I, Cynthia A. Nelson, declare:
 3
                    1.      I am over 18 years of age. I have personal knowledge of the facts stated
 4
     below or have gained knowledge of them from documents typically obtained by financial advisors in
 5
     my capacity or from the professionals assisting me in my capacity as a financial advisor, and, if
 6

 7   called as a witness, I could and would testify competently thereto.

 8                  2.      I am a Senior Managing Director in the Corporate Finance & Restructuring

 9   group at FTI Consulting, Inc. (“FTI”), the proposed financial advisor to the Official Committee of
10   Unsecured Creditors (the “Committee”) appointed in the chapter 11 cases of the above-captioned
11
     debtors and debtors-in-possession (the “Debtors”). I am based in Los Angeles where I lead FTI’s
12
     Los Angeles Corporate Finance Practice. Prior to joining FTI I was a partner in the Business
13
     Recovery Services practice of PricewaterhouseCoopers.
14

15                  3.      I have over 25 years of experience in the restructuring and turnaround

16   industry, and assist stakeholders in developing, evaluating, and implementing turnaround plans and

17   restructurings in both judicial and non-judicial circumstances. These efforts routinely involve either
18
     managing the disposition of enterprises and assets or advising creditors and other stakeholders in
19
     connection with such sales, including Chapter 11 bankruptcy auctions. I have extensive experience
20
     with real estate, health care, retail, land, and other types of enterprises and assets and am familiar
21
     with customary practices in connection with the disposition of such assets.
22

23   Break-Up Fee Levels

24                  4.      In my experience, the general benchmark for break-up fees in transactions like
25   the one at issue in the Verity case is approximately 3% (i.e., $7,050,000 in this instance). Here, it
26
     could be argued that a lower fee, including no fee, might be in order because, unlike an unaffiliated
27
     strategic or financial purchaser bidding from afar, Santa Clara County, a local governmental
28


                                                         2
 Case
 Case2:18-bk-20151-ER
      2:18-bk-20151-ER Doc
                       Doc1402
                           491 Filed
                                 Filed10/12/18
                                      01/28/19 Entered
                                                Entered10/12/18
                                                       01/28/1915:37:13
                                                                23:12:03 Desc
                                                                         Desc
                         Main Document    Page 6
                                               3 of 20
                                                    17


 1   authority, is already on the scene, well-acquainted with the St. Louise and O’Connor assets, and
 2   highly motivated to keep the lights on at both hospitals. In addition, for-profit purchasers routinely
 3
     evaluate potential acquisitions and require break-up fees to cover the opportunity costs of not
 4
     spending their time and resources on considering other deals.
 5
                    5.      Attached hereto as Exhibit A is a break-up fee study created by FTI (the “FTI
 6

 7   Fee Study”). In preparing the FTI Fee Study, I, or professionals under my supervision, obtained 363

 8   sale data from The Deal, a website that provides data on restructuring transactions, for

 9   approximately the past two years (2017 - present), with deal size parameters of $50 million to
10   $250 million. Then I, or professionals under my supervision, obtained the sale motions and
11
     compiled the data for each case that met the criteria. I, or professionals under my supervision, also
12
     reviewed the Debtors’ APA and related motion, and identified the cases referenced in their motion to
13
     support their proposed breakup fee of 4%.
14

15                  6.      Next, I, or professionals under my supervision created a summary of the

16   Minimum/Maximum/Median/Average of FTI’s comparable breakup fees, with credit bids and

17   without credit bids, and then calculated the statistics for the breakup fees referenced by the Debtors
18
     with a summary of their Minimum/Maximum/Median/Average, as indicated in the FTI Fee Study.
19
                    7.      Based upon the foregoing analysis and data compiled in the FTI Fee Study, a
20
     break-up fee of 3% or less would be consistent with the market for comparable sales in the past two
21
     years.
22

23   Lack of Support for Break-Up Fee Level

24                  8.      In addition, as a result of reviewing the data compiled in the FTI Fee Study, I
25   concluded that the transactions cited by the Debtors are distinguishable for several reasons. As a
26
     threshold matter, the cited precedent does not represent the current state of the market. The most
27
     recent case referenced by the Debtors was filed nine years ago, in 2009, with others going back to
28


                                                        3
 Case
 Case2:18-bk-20151-ER
      2:18-bk-20151-ER Doc
                       Doc1402
                           491 Filed
                                 Filed10/12/18
                                      01/28/19 Entered
                                                Entered10/12/18
                                                       01/28/1915:37:13
                                                                23:12:03 Desc
                                                                         Desc
                         Main Document    Page 7
                                               4 of 20
                                                    17


 1   the 1980s and 1990s. I, or professionals under my supervision, also determined that many of the
 2   cases cited by the Debtors had no docket information available on PACER, as they were too old,
 3
     making it impossible for FTI to ascertain whether, or for the Debtors to contend that, these cases
 4
     provide the claimed support for a larger break-up fee.
 5
                    9.      Also, most of the cases referenced by the Debtors were materially smaller in
 6

 7   size than the Verity transaction. The two highest breakup fees that the Debtors reference were

 8   approved in transactions that were much smaller than the currently proposed Verity deal: both the

 9   Dan River and Lake Burton sales were in the $10 million range, making them outliers for purposes
10   of the current analysis.
11
     Expense Reimbursement Caps
12
                    10.     With regard to expense reimbursement, there is a clear market preference and
13
     a significant amount of precedent to cap expense reimbursements. Indeed, as the FTI Fee Study
14

15   shows, and taking into account the fact that adequate data are not available in all cases to reach

16   conclusions, FTI has not been able to identify a recent, similarly sized transaction where the expense

17   reimbursement was not capped. The minimum expense cap is $0 and the maximum is $2 million;
18
     the median is $500,000. In my opinion, an appropriate expense reimbursement cap for this
19
     particular stalking horse bid would be $500,000.
20
                    11.     In addition, as this Sale Motion is the first of several asset sale motions that
21
     are anticipated to be filed in these cases, subsequent bidders will be governed by the Court’s ruling
22

23   with regard to the break-up fee and expense reimbursements.

24   Satisfaction of Conditions Precedent
25                  12.     In my experience, there is no reason for a break-up fee or expense
26
     reimbursement to be available until all conditions precedent relevant to a stalking horse purchaser’s
27
     commitment to its bid have been satisfied or waived. Making a break-up fee or expense
28


                                                         4
 Case
 Case2:18-bk-20151-ER
      2:18-bk-20151-ER Doc
                       Doc1402
                           491 Filed
                                 Filed10/12/18
                                      01/28/19 Entered
                                                Entered10/12/18
                                                       01/28/1915:37:13
                                                                23:12:03 Desc
                                                                         Desc
                         Main Document    Page 8
                                               5 of 20
                                                    17


 1   reimbursement available before both the Debtors’ diligence condition in Section 8.19 of the APA
 2   and the condition in section 8.15 of the APA requiring approval from the Board of Supervisors of the
 3
     County of Santa Clara are satisfied or waived would be unusual and would not be consistent with the
 4
     current market for comparable transactions.
 5
     Bid Increment Levels
 6

 7                  13.     Large bid increments can serve to protect stalking horse bidders from

 8   competition, but in doing so they can chill bidding and, as a result, reduce recoveries to the

 9   bankruptcy estate.
10                  14.     Under the Bidding Procedures, in order simply to make an opening overbid, a
11
     Qualified Bidder would be required to submit a bid that is greater than (i) the $235 million Stalking
12
     Horse Purchaser’s price, plus (ii) the $9.4 million break-up fee, plus (iii) the $7.5 million bid
13
     increment—i.e., a bid in the materially much higher amount of $251.9 million. The Debtors’ estates
14

15   could potentially miss out on millions of dollars of value if a bid increment of $7.5 million is

16   mandated.

17                  15.     For example, a bidder that had just $5 million of bidding authority left at its
18
     disposal would be barred from a further and potentially topping bid by the $7.5 million minimum
19
     increment; and, if no topping bid were made as result, the Debtors would have left on the table that
20
     Qualified Bidder’s otherwise available $5 million. Reducing the bid increments to $5 million,
21
     and/or allowing the Debtors, in consultation with the Committee, to adjust the amount of the
22

23   bidding increment during the course of the auction, up or down, could materially increase the

24   Debtors’ recovery.
25   Value of De Paul Property
26
                    16.     Having reviewed the descriptions of the assets being sold, I understand that
27
     the proposed sale includes more than just the assets necessary to run the O’Connor and St. Louise
28


                                                         5
 Case
 Case2:18-bk-20151-ER
      2:18-bk-20151-ER Doc
                       Doc1402
                           491 Filed
                                 Filed10/12/18
                                      01/28/19 Entered
                                                Entered10/12/18
                                                       01/28/1915:37:13
                                                                23:12:03 Desc
                                                                         Desc
                         Main Document    Page 9
                                               6 of 20
                                                    17


 1   hospitals. The APA also includes the De Paul property located in Morgan Hill, California, at which
 2   an urgent care facility and medical office space are operated. The operations at this facility are
 3
     completely separate from the two hospitals. This property has independent value, and it is currently
 4
     unclear what value, if any, is being attributed to it by the Stalking Horse Purchaser. The De Paul
 5
     property should not be arbitrarily bundled with the sale of the O’Connor and St. Louise hospitals.
 6

 7   The Debtors should be required to run a process that achieves the best price for the assets. If the

 8   De Paul property is not separately valued as part of the stalking horse bid, creditors will have no

 9   ability to ascertain whether the highest or otherwise best price was indeed obtained for this property.
10                  17.     The Stalking Horse Bidder and other Qualified Bidders should be required to
11
     allocate with specificity the portion of the overall purchase price that they attribute to the De Paul
12
     property to maximize the sale value of the De Paul property. The lack of such an allocation in the
13
     current APA will only serve to chill bidding by potential bidders, including real estate bidders, who
14

15   will have no incentive to bid as they will be required to either top the current $251.9 million+

16   threshold ($235 million + break-up fee + bid increment + expenses) and bid for the entire property

17   (which none will be willing to do, presumably) or find a party with which it can team to present a
18
     combined bid for the entirety of the portfolio. A much more efficient approach, which will help
19
     attract more parties to participate in the auction, and thus help ensure a robust sales process to
20
     maximize value to the estate, is to allocate the price. This way, potential purchasers of the hospitals
21
     and the De Paul property will be able to bid on the property each values the most, and the best bid,
22

23   which might be a combination of bids, can then be determined by the Debtors using their business

24   judgement. In the alternative, the De Paul property could be excluded from the sale and sold
25   separately, as a way of ascertaining and maximizing its sale value.
26

27

28


                                                         6
 Case
 Case2:18-bk-20151-ER
      2:18-bk-20151-ER Doc
                       Doc1402
                           491 Filed
                                 Filed10/12/18
                                      01/28/19 Entered
                                                Entered10/12/18
                                                       01/28/1915:37:13
                                                                23:12:03 Desc
                                                                         Desc
                        Main
                         MainDocument
                             Document PagePage10
                                               7 of
                                                 of17
                                                    20


 1                  I declare under penalty of perjury under the laws of the United States of America that

 2   the foregoing is true and correct.

 3                  Executed this 12th day of October 2018, at Los Angeles, California.

 4

 5                                                         __________________________
                                                           Cynthia A. Nelson
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                       7
Case
Case2:18-bk-20151-ER
     2:18-bk-20151-ER Doc
                      Doc1402
                          491 Filed
                                Filed10/12/18
                                     01/28/19 Entered
                                               Entered10/12/18
                                                      01/28/1915:37:13
                                                               23:12:03 Desc
                                                                        Desc
                       Main
                        MainDocument
                            Document PagePage11
                                              8 of
                                                of17
                                                   20


                                 EXHIBIT A


                                FTI Fee Study
                                    Case
                                    Case2:18-bk-20151-ER
                                         2:18-bk-20151-ER Doc
Verity Health System of California, Inc., et al.
                                                          Doc1402
                                                              491 Filed
                                                                    Filed10/12/18
                                                                         01/28/19 Entered
                                                                                   Entered10/12/18
                                                                                          01/28/1915:37:13
                                                                                                   23:12:03 Desc
                                                                                                            Desc                                                                                                                                                               Exhibit A
                                                           Main
                                                            MainDocument
                                                                Document PagePage12
                                                                                  9 of
                                                                                    of17
                                                                                       20
Breakup Fee Study
10/12/2018
($ in M)




                                                                                                                                                                                                                                                  Initial                        Initial 
                                                                                    Stalking Horse                                                                                                    Expense                                   Minimum                         Minimum 
                    Filing Date                 Debtor                 District    Purchase Price ($)                          Break‐up Fee ($)                        Break‐up Fee (%)           Reimbursement ($)                             Overbid ($)                    Overbid (%)


                     8/31/2018 Verity Health Systems                Central CA                           $ 235.0                                     $9.4                          4.0%                 (Uncapped)                                           $7.5                     3.2%
FTI Comparables
                                                                                                                        (1)                                      (1)                       (1)                                           (1)                             (1)                  (1)
        1             8/2/18      Brookstone Holdings Corp.         DE                                         50.8                                      0.90                      1.8%                                          0.30                            0.10                 0.2%
                                                                                                                        (2)                                                                                                                                                                   (3)
        2             8/2/18      Brookstone Holdings Corp.         DE                                         56.4                                      0.90                      1.6%                                          0.30                            0.10                 0.2%
                                                                                                                        (4)
        3            7/10/18      Tintri, Inc                       DE                                         52.5                                      1.20                      2.3%                                          0.40                            0.10                 0.2%
                                                                                                                        (5)                                      (5)                       (5)
        4            5/29/18      Color Spot Holdings Inc.          DE                                         22.0                                      0.66                      3.0%                                          0.35                            0.25                 1.1%
                                                                                                                        (6)
        5            5/23/18      EBH Topco                         DE                                         65.0                                      0.00                      0.0%                                          0.33                            0.10                 0.2%
                                                                                                                        (7)                                                                                                                                              (8)                  (8)
        6            5/14/18      Rockport Co. LLC                  DE                                      150.0                                        4.50                      3.0%                                          2.00                            0.50                 0.3%
                                                                                                                        (9)                                      (9)                       (9)                                           (9)                             (9)                  (9)
        7            5/11/18      Enduro Resource Partners LLC      DE                                         77.5                                      2.28                      2.9%                                          0.80                            1.60                 2.1%
                                                                                                                                                                                          (10)
        8            5/10/18      Videology                         DE                                         45.0                                      1.35                      3.0%                                          0.50                            0.10                 0.2%
        9            3/31/18      FirstEnergy Solutions Corp.       North OH                                140.0                                        4.20                      3.0%                                          1.40                            1.00                 0.7%
                                                                                                                                                                                                                                                                        (11)
       10            3/12/18      Orexigen Therapeutics Inc.        DE                                         75.0                                      3.50                      4.7%                                          2.00                            0.50                 0.7%
                                                                                                                       (12)                                                                                                                                             (13)                 (13)
       11             3/6/18      4 West Holdings Inc.              North TX                                225.0                                        4.00                      1.8%                                          0.50                            1.00                 0.4%
                                                                                                                                                                                          (14)                                                                          (15)
       12            11/7/17      ExGen Texas Power                 DE                                         60.0                                      0.75                      1.3%                                          0.30                            2.00                 3.3%
                                                                                                                                                                (16)                      (16)                                          (16)
       13            10/3/17      GST AutoLeather Inc.              DE                                      151.3                                        4.54                      3.0%                       incl. breakup                                      0.50                 0.3%
                                                                                                                                                                                                                                        (17)
       14             6/6/17      Ignite Restaurant Group, Inc.     South TX                                   50.0                                      1.50                      3.0%                                          0.00                            0.50                 1.0%
                                                                                                                                                                                                                                                                        (18)                 (18)
       15             4/9/17      Ciber, Inc.                       DE                                         50.0                                      1.50                      3.0%                                          0.50                            3.00                 6.0%
                                                                                                                       (19)                                     (20)                      (20)
       16             4/3/17      Angelica Corp.                    South NY                                125.0                                        0.00                      0.0%                                          0.75                            1.00                 0.8%
       17            3/13/17      Sungevity Inc.                    DE                                         50.0                                      1.25                      2.5%                                          1.25                            0.25                 0.5%
                                                                                                                                                                                                                                                                        (21)                 (21)
       18            1/30/17      Azure Midstream Partners          South TX                                151.1                                        4.53                      3.0%                                          1.00                            1.00                 0.7%
       19            1/19/17      Avaya, Inc.                       South NY                                100.0                                        3.00                      3.0%                                          0.75                            1.00                 1.0%
                                                                                                                       (22)
       20         6/2/16          CS Mining LLC                     UT                                       N/A                                         0.00                      0.0%                                          0.25                            0.10                  N/A
Debtor Motion Examples
                                                                                                                                                                                          (23)
        1            7/10/09      Lake Burton Dev., LLC             ND GA                                      10.5                                      0.50                      4.8%                                       N/A                                0.25                 2.4%
                                                                                                                       (24)                                                               (24)
        2            4/29/04      Women First Healthcare, Inc.      DE                                         25.0                                      0.75                      3.0%                                          0.25                            1.25                 5.0%
                                                                                                                                                                                          (25)
        3            3/31/04      Dan River, Inc.                   ND GA                                        9.3                                     0.50                      5.4%                                       N/A                                0.10                 1.1%
        4             7/3/03      CXM, Inc.                         ND IL                                    N/A                                         0.20                      3.0%                                       N/A                             N/A                      N/A
        5            7/11/90      Twenver, Inc.                     CO                                       N/A                                      N/A                          2.0%                                       N/A                             N/A                      N/A
        6            2/13/90      Integrated Res. Inc.              SDNY                                     N/A                                      N/A                          3.3%                                       N/A                             N/A                      N/A

        7            12/9/88      Crowthers McCall Pattern, Inc.    SDNY                                       45.0                                      0.50                      1.1%                                       N/A                             N/A                      N/A
        8              N/A        Cottle v. Storer Commc’n, Inc.    11th Cir.                                N/A                                      18.00                        1.2%                                       N/A                             N/A                      N/A
                                  Samjens Partners I v. Burlington 
        9              N/A        Indus.                            SDNY                                     N/A                                      N/A                          2.0%                                       N/A                             N/A                      N/A
       10              N/A        Beebe v. Pacific Realty Trust     OR                                       N/A                                      N/A                          1.0%                                       N/A                             N/A                      N/A


Note: FTI Consulting obtained 363 sale data from The Deal, for the past two years (2017 ‐ present), with deal size parameters of $50M to $250M.  FTI then obtained the sale motions and compiled the data for each case that 
met the criteria.  The Debtor Motion Examples are per the Debtors' Bidding Procedures Motion filed October 1, 2018 (Docket No. 365).  FTI was able to locate some, but not all, of the referenced cases.  Lake Burton, Women 
First, and Dan River were located.
                                                                                                                                1 of 3
                                 Case
                                   Case2:18-bk-20151-ER
                                               2:18-bk-20151-ER
Verity Health System of California, Inc., et al.                  Doc
                                                                  Doc1402
                                                                      491 Filed
                                                                            Filed10/12/18
                                                                                 01/28/19 Entered
                                                                                           Entered10/12/18
                                                                                                   01/28/1915:37:13
                                                                                                           23:12:03 Desc
                                                                                                                    Desc
Breakup Fee Study                                                  Main Document     Page 13
                                                                                          10 of 20
                                                                                                17
10/12/2018
($ in M)



                                                                                                                                                                          Initial               Initial 
                                                                                                                                       Expense                          Minimum                Minimum 
                                                                                Break‐up Fee ($)               Break‐up Fee (%)    Reimbursement ($)                    Overbid ($)           Overbid (%)
              FTI Comparables (20)
              Min                                                                                     $ 0.00               0.0%                               $ 0.00                 $ 0.10          0.2%
              Median                                                                                  $ 1.43               3.0%                               $ 0.50                 $ 0.50          0.7%
              Average                                                                                 $ 2.03               2.3%                               $ 0.72                 $ 0.74          1.0%
              Max                                                                                     $ 4.54               4.7%                               $ 2.00                 $ 3.00          6.0%

              FTI Comparables Excluding Credit Bids (17)
              Min                                                                                     $ 0.00               0.0%                               $ 0.00                 $ 0.10          0.2%
              Median                                                                                  $ 1.50               3.0%                               $ 0.50                 $ 0.50          0.7%
              Average                                                                                 $ 2.15               2.6%                               $ 0.76                 $ 0.74          1.2%
              Max                                                                                     $ 4.54               4.7%                               $ 2.00                 $ 3.00          6.0%

              Debtor Motion Examples (10)
              Min                                                                                     $ 0.20               1.0%                              N/A                     $ 0.10          1.1%
              Median                                                                                  $ 0.50               2.5%                              N/A                     $ 0.25          2.4%
              Average                                                                                 $ 3.41               2.7%                              N/A                     $ 0.53          2.8%
              Max                                                                                   $ 18.00                5.4%                              N/A                     $ 1.25          5.0%




                                                                                 2 of 3
      Footnotes                   Case
                                   Case2:18-bk-20151-ER
                                             2:18-bk-20151-ER Doc                 Doc1402 491 Filed   Filed10/12/18
                                                                                                                 01/28/19 Entered   Entered10/12/18
                                                                                                                                                  01/28/1915:37:13 23:12:03 Desc       Desc
                                                                                    Main Document
           N/A Not applicable (information not referenced in the motion or unable to locate the motion).               Page 14   11 of 20   17
              1 Reflects the Stalking Horse APA for the "Sellers' intellectual property and related assets". There were additional asset sales conducted by Brookstone during the same bankruptcy not reflected in these 
                numbers.
              2 $50.45M of the purchase price consists of cash, the remaining $5.9M is in the form of salable inventory.
              3 This LOI was filed in relation to the purchase of US and foreign IP assets.
              4 Tintri Bid consists of $25 million in cash and $27.5 million in assumption of secured debt.
              5 Stalking Horse purchase price is the cash portion of the bid.  The full offer includes a credit bid of $52.0M (for a total of $74M).  The breakup fee is based on the cash contribution of $22M.
              6 EBH Topco stalking horse bid is a credit bid by Pre‐petition/DIP Lender.
              7 Includes a warrant for 5% of equity and assumption of liabilities.
              8 The initial minimum overbid is $0.50M; subsequent overbids are in increments of $0.25M.
              9 The numbers for Enduro reflect a scenario in which all the assets listed for sale in the bid procedures motion are purchased as an aggregate.
             10 Videlogy break up is 3% of cash consideration which is a maximum amount of $45 million.
             11 Initial overbid is $1.0M. Subsequent bids are in increments of $0.5M.
             12 Includes a credit bid of $30.0M.
             13 Except for stalking horse, no other bid is entitled to bid protections.
             14 Relates only to cash consideration.
             15 Initial overbid is $2.0M. Subsequent bids are in increments of $0.25M.
             16 Breakup Fee and Expense reimbursement totals 3.0% of Purchase Price.
             17 If APA is terminated, related costs/expenses to the agreement/transaction shall be paid by the party incurring such cost/expense.
             18 The initial minimum overbid is $3.00M; subsequent overbids are in increments of $0.50M.
             19 Includes a credit bid of $17.4M.
             20 States that the APA does not contemplate a break‐up fee.
             21 The initial minimum overbid is $1.00M; subsequent overbids are in increments of $0.50M.
             22 There was no initial stalking horse, $35M sales price is based on the auction value.
             23 Lake Burton Dev (2010): breakup fee of $0.5M (4.75%) approved. (Purchase price of $10.5M).
             24 re Women First Healthcare Inc.: Breakup fee and expense reimbursement combined is 4.0%.  The docket filing indicates a sale value of $25M.
             25 re Dan River, Inc.: Breakup fee of $0.5M (5.3%) approved. (Purchase price of $9.3M).

Sources:  Comparable Transactions: The Deal Pipeline , Docket Filings: PACER and Debtwire




                                                                                                          3 of 3
       Case
       Case2:18-bk-20151-ER
            2:18-bk-20151-ER Doc
                             Doc1402
                                 491 Filed
                                       Filed10/12/18
                                            01/28/19 Entered
                                                      Entered10/12/18
                                                              01/28/1915:37:13
                                                                      23:12:03 Desc
                                                                               Desc
                              Main Document     Page 15
                                                     12 of 20
                                                           17


                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

2029 Century Park E, 33rd Floor, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF CYNTHIA A. NELSON IN
SUPPORT OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ LIMITED OBJECTION TO DEBTORS’ SALE
MOTION [DKT. 365]                                                                                              will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 12, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                         Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 12, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 12, 2018, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  October 12, 2018 Ricky Windom                                                               /s/ Ricky Windom
  Date                         Printed Name                                                   Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
August 2010                          F 9013-3.1.PROOF.SERVICE
      Case
      Case2:18-bk-20151-ER
           2:18-bk-20151-ER Doc
                            Doc1402
                                491 Filed
                                      Filed10/12/18
                                           01/28/19 Entered
                                                     Entered10/12/18
                                                             01/28/1915:37:13
                                                                     23:12:03 Desc
                                                                              Desc
                             Main Document     Page 16
                                                    13 of 20
                                                          17


                                          SERVICE LIST
                                            (Via NEF)

alicia.berry@doj.ca.gov
ann.sandor@workday.com
bankruptcycourtnotices@unioncounsel.net
bbennett@jonesday.com
bflorence@local39.org
bngo@fortislaw.com
bphillips@cochlear.com
brad.hamman@sodexo.com
branchd@ballardspahr.com
Brian@brdcpas.com
c.kuhner@kornfieldlaw.com
ccameron@vaneck.com
cgray@unioncounsel.net
Charles.Kim@nantworks.com
clark.whitmore@maslon.com
Corbin.B.Connell@wellsfargo.com
crivas@reedsmith.com
dahdoot@bushgottlieb.com
darryl.laddin@agg.com
david.lemke@wallerlaw.com
dcrapo@gibbonslaw.com
DKirk@carltonfields.com
dmiller@seiu-uhw.org
dpoitras@jmbm.com
driley@allenmatkins.com
DSBleck@mintz.com
Ecf@stjames-law.com
edreyfuss@wendel.com
elevesque@rosemawr.com
ElrodJ@gtlaw.com
erich@unioncounsel.net
gbray@milbank.com
gek@lnbyb.com
grossn@ballardspahr.com
gshlionsky@rosemawr.com
gwarrington@frandzel.com
hatty.yip@usdoj.gov
ikallick@manatt.com
info@fortislaw.com
jbehrens@milbank.com
jdt@jdthompsonlaw.com
jkim@kellerbenvenutti.com
jkohanski@bushgottlieb.com
jmorrone@rosemawr.com
jrothstein@sycr.com
jstrabo@mwe.com
kandrassy@swelawfirm.com
keckhardt@huntonAK.com
kprestegard@bushgottlieb.com
kskogstad@calnurses.org
     Case
     Case2:18-bk-20151-ER
          2:18-bk-20151-ER Doc
                           Doc1402
                               491 Filed
                                     Filed10/12/18
                                          01/28/19 Entered
                                                    Entered10/12/18
                                                            01/28/1915:37:13
                                                                    23:12:03 Desc
                                                                             Desc
                            Main Document     Page 17
                                                   14 of 20
                                                         17


ljohnson@stvincentipa.com
ljurich@loeb.com
LWeiser-Varon@mintz.com
Mark.v.birkholz@wellsfargo.com
melissa.jones@wallerlaw.com
mfletcher@frandzel.com
mhouston@reedsmith.com
michael@stjames-law.com
mmortimer@sycr.com
mneubauer@carltonfields.com
mplevin@crowell.com
mpreusker@mwe.com
mrowe@dsrhealthlaw.com
ms@swllplaw.com
mshinderman@milbank.com
msweet@foxrothschild.com
MYK@LNBYB.COM
ncoco@mwe.com
ndaro@calnurses.org
nschultz@foxrothschild.com
NWolf@hansonbridgett.com
PDWELLER@AETNA.COM
pglassman@sycr.com
phillip.wang@rimonlaw.com
PJRicotta@mintz.com
ppascuzzi@ffwplaw.com
purkey@purkeyandassociates.com
pvermont@randicklaw.com
ramkraut@foxrothschild.com
RB@LNBYB.COM
rgerber@lordabbett.com
Rich@TrodellaLapping.com
Robert_f_auwaerter@vanguard.com
ryant@carltonfields.com
sandra.spivey@usbank.com
sberman@slk-law.com
SBSE.Insolvency.Balt@irs.gov
scarroll@perkinscoie.com
schenetz@perkinscoie.com
seb@blakeleyllp.com
SECBankruptcy-OGC-ADO@SEC.GOV
SReed@medline.com
streusand@slollp.com
strollo.michael@pbgc.gov
taxcpaesq@gmail.com
thomas.stanton@sodexo.com
tmainguy@unioncounsel.net
trisha.monesi@capstonelawyers.com
Varon@mintz.com
virginia.housum@umb.com
Wsmith@mwe.com
      Case
      Case2:18-bk-20151-ER
           2:18-bk-20151-ER Doc
                            Doc1402
                                491 Filed
                                      Filed10/12/18
                                           01/28/19 Entered
                                                     Entered10/12/18
                                                             01/28/1915:37:13
                                                                     23:12:03 Desc
                                                                              Desc
                             Main Document     Page 18
                                                    15 of 20
                                                          17


                                           SERVICE LIST
                                           (First Class Mail)

Verity Health System of California, Inc.
2040 E. Mariposa Avenue
El Segundo, CA 90245

Samuel R. Maizel
Dentons US LLP
601 South Figueroa Street
Suite 2500
Los Angeles, CA 90017
      Case
      Case2:18-bk-20151-ER
           2:18-bk-20151-ER Doc
                            Doc1402
                                491 Filed
                                      Filed10/12/18
                                           01/28/19 Entered
                                                     Entered10/12/18
                                                             01/28/1915:37:13
                                                                     23:12:03 Desc
                                                                              Desc
                             Main Document     Page 19
                                                    16 of 20
                                                          17


                                                   SERVICE LIST
                                                   (Overnight Mail)

The Honorable Ernest M. Robles
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1560/Courtroom 1568
Los Angeles, CA 90012-3300
      Case
      Case2:18-bk-20151-ER
           2:18-bk-20151-ER Doc
                            Doc1402
                                491 Filed
                                      Filed10/12/18
                                           01/28/19 Entered
                                                     Entered10/12/18
                                                             01/28/1915:37:13
                                                                     23:12:03 Desc
                                                                              Desc
                             Main Document     Page 20
                                                    17 of 20
                                                          17


                                              SERVICE LIST
                                                (Via Email)

Attorneys for Chapter 11 Debtors and Debtors in Possession:

Samuel R. Maizel – samuel.maizel@dentons.com
John A. Moe, II – john.moe@dentons.com
Tania M. Moyron – tania.moyron@dentons.com
